Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 19, 2022 in response to the Office Action of October 20, 2021 is acknowledged and has been entered. Claims 1-2, 5-14 and 16-20 have been amended. Claims 1-20 are pending and under examination in this Office action.

Response to Amendment
The objection to claims 1, 3-8 and 12 was made in error and is now withdrawn.
The rejections to claims 1-20 under 35 U.S.C. 112(b) are now withdrawn. New grounds of rejections to claims 1-20 are now made.
The rejections to claims 1-20 under 35 U.S.C. 102(a)(1) are now withdrawn in view of the claim amendment.
The rejections to claim 2, 3, 6-7, 10-11, 13-17 and 19-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.
	A new ground of rejection to claims 1-20 under 35 U.S.C. 103 is now made in view of the claim amendment.

Specification
The disclosure is objected to because of the following informalities: 
on the…signal”. Note that “of” indicates a possession and is not a correct propositional word to use in these phrases.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “performing discrete cosine transform (DCT) of each of the pluratliy of bases” that should be corrected to --performing a discrete cosine transform (DCT) using the pluratliy of bases--. Terms such as “with” or “by applying” that results in equivalent technical meaning as “using” may also be considered. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 9-10 “the selected signal which is a result of performing the FFT” that lacks proper antecedent basis. The term “the selected signal” may refer to the one signal that is selected as recited in the limitation of “selection one signal…” in line 5. However, “the selected signal which is a result of performing the FFT” lacks proper antecedent basis since the signal selection occurs prior to the performance of FFT. If Applicant intents to recite that the selected signal undergoes FFT, then a frequency transform is performed with respect to its bases, it is suggested that the claim limitations in lines 7-11” be modified to “performing fast Fourier transform (FFT) on the selected one signal to generated a fast-Fourier-transformed signal; performing a frequency transform…on the fast-Fourier-transformed signal”. The same rejection applies to the substantially identical limitation in claims 6, 9, 13, 14 and 19.
Claim 1 recites in lines 8-9 “performing a frequency transform with respect to a pluratliy of bases on the selected signal…” that renders the scope fo the claim indefinite. It is not clear (1) what “a pluratliy of bases” refers to” and (2) the meaning of “with respect to” in this limitation. Current claim language misses a link between the bases and the frequency transform. For examination purpose, if “a pluratliy of bases” refers to the basis functions used in a frequency transform, this limitation is interpreted such that the frequency transform is performed on the FFTed-signal, wherein the frequency 
Claim 2 recites “the I signal and the Q signal which are a result of performing the zero-phase digital filtering” in lines 5-6 that lacks proper antecedent basis. Note that “the I signal” and “the Q signal” should refer to the signals received prior to the filtering. Similar to rejection 1. above, if Applicant intends to recite that the magnitudes of the I and Q signals are compared after the filtering, the limitation in lines 2-6 should be modified to “performing zero-phase digital filtering on the received I signal and the received Q signal to generate zero-phase digital filtered I signal and zero-phase digital filtered Q signal, wherein the selecting includes: selecting one of the zero-phase digital filtered I signal and the zero-phase digital filtered Q signal by comparing magnitude of the zero-phase digital filtered I signal and magnitude of the zero-phase digital filtered Q signal”. The rejection applies to the substantially identical limitations in claims 11 and 17.
Claim 3 recites “performing discrete cosine transform (DCT) of each of the pluratliy of bases that renders the scope of the claim indefinite. It is not clear whether the DCT is performed on the pluratliy of bases, or the DCT is performed using the plurality of bases. It is also not clear whether the bases refers to the basis function that DCT typically uses when it is performed. 
Claims 5, 12 and 18 recite in line 5 the term “magnitude responses” that renders the scope of the claims indefinite. It is not clear of the link between this term and the 
Claim 7 in line 3 recites “applying the predetermined phases to a basis”. (1) “the predetermined phases” (plural phases) lacks proper antecedent basis; (2) it is not clear of the link of the term “a basis” to the term “bases” in line 9 of claim 1; and (3)  if the “basis” in claim 7 refers to the “base” in claim 1, in claim 1, lines 10-11, it recites that “each of the pluratliy of bases respectively having a predetermined phase”, hence, the “predetermined phase” belongs to the base. It is not clear how the predetermined phase may be applied to the basis that it belongs to. 
Claim 8 recites “bases” in line 4. It is not clear if it refers to the same “a plurality of bases” recited in lines 8-9 of claim 1.  
Claim 8 recites “the predetermined phases” in line 5 that lacks proper antecedent basis.
Claims 9 and 14: an I signal and a Q signal in line 3 should be fully spelt out as they are recited for the first time in an independent claim 9 that has no dependency to claim 1 in which the full term is recited. With the same consideration, the term “FFT” in claim 13, line 6 should also be fully spelt out.
Claim 20 recites “bases” in line 3. It is not clear if it refers to the same “a plurality of bases” recited in lines 7-8 of claim 14.  
Claim 20 recites in line 4 “the predetermined phases” in line 5 that lacks proper antecedent basis.
The dependent claims of the above rejected claims are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., “Polyphase-basis discrete cosine transform for real-time measurement of heart rate with CW Doppler radar”. IEEE Transactions in Microwave Theory and Techniques, Vol.66, Issue: 3, pp.1644-1659, March 2018. Date of Publication: 28 November 2017, hereinafter Park, in view of Shin et al., “Adaptive threshold method for Shin.

Claim 1. Park teaches in FIG.14 “a method for measuring a heart rate in real time based on a continuous-wave radar” (Title: Polyphase-basis discrete cosine transform for real-time measurement of heart rate with CW Doppler radar), the method comprising:  
“receiving an in-phase (I) signal and a quadrature (Q) signal for a receive signal received through the continuous-wave radar” (Abstract: we measure HR using a 10.255-GHz continuous-wave Doppler radar; and p.1645, Col. Right, II.A., ¶-1: In-phase (I) and quadrature phase (Q) signal at the baseband can be represented as follows: Eq (1)); 
“selecting one signal of the received I signal or the received Q signal by comparing magnitudes of the received I signal and the received Q signal” (p.1651, Col. Left, B, ¶-2: Therefore, we have to use a single channel, namely, we need to select wither I or Q signal; p.1651, Col. Right, after Eq(20): Therefore, if we take the variance of the filtered signal of each channel and select the channel that has the bigger variance, then we can minimize the null point problem by choosing the better channel; and FIG.14: Variance test and channel selection boxes); 
“performing fast Fourier transform (FFT) on the selected one signal” (p.1645, Col. Left, ¶-3: in both CSD and AD, HR is finally measured by a peak-search method after applying the fast Fourier transform (FFT));
FIG.14: Take DCT with the basis; and p.1653, Col. Right, VI.A. ¶-1: To realize this, we newly proposed the PB-DCT…As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases); and 
“determining the heart rate based on a magnitude response of the frequency transform with respect to each of the plurality of bases” (FIG.14: the last box before end “HR measurement complete”; and p.1655, Col. Left, before Eq.(28): Finally the measured HR through the PB-DCT can be decided as follows: Eq.(28)).  

Park does not teach that the frequency transform is performed on “the selected signal which is a result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
“performing fast Fourier transform (FFT) on the selected one signal, and performing a frequency transform on the selected signal which is a result of performing the FFT” (p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park employ such a feature of performing FFT on the selected signal prior to the performance of a frequency transform as taught in Shin for the advantage of “being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 2. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches 
“performing zero-phase digital filtering on the received I signal and the received Q signal” (p.1651, Col. Left, B, ¶-1: To reduce the amount of computation and phase distortion of the digital filtering, zero-phase digital filtering with infinite duration impulse response (IIR) filters was used), wherein the selecting includes: 
“selecting the one signal by comparing magnitudes of the I signal and the Q signal which are a result of performing the zero-phase digital filtering” (FIG.14: the selection of I or Q channel is performed after the zero-phase filtering).  

Claim 3. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the performing of the frequency transform includes: 
“performing discrete cosine transform (DCT) of each of the bases” (FIG.14: take DCT with the basis).  

Claim 4. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the determining of the heart rate includes: 
“determining, as the heart rate, a frequency for a largest magnitude response among magnitude responses of the frequency transform with respect to the plurality of bases” (p.1653, Col. Right, VI.A. ¶-1: In FIG.11, if we compare the results in order of the magnitude of dominant peaks, we can recognize that the peak which has the biggest magnitude value indicates the frequency that is closest to the true frequency of the input signal; and p.1654, Col. Left, ¶-1: we collect each dominant peak in the magnitude response of each DCT result. We can select the peak whose magnitude is the biggest among the collected peaks. The selected peak will represent the frequency value which is closest to the true value of the frequency of the input signal).  

Claim 5. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the determining of the heart rate includes: 
“extracting magnitude responses of the frequency transform with respect to each of the plurality of bases; collecting maximum values of magnitude responses and collecting frequency information of the maximum values through peak searching in a p.1653, Col. Right, VI.A. ¶-1: In FIG.11, if we compare the results in order of the magnitude of dominant peaks, we can recognize that the peak which has the biggest magnitude value; in FIG.9 and FIG.11, the peak is identified in a BPM range); and 
“determining, as the heart rate, a frequency with a largest value among the maximum values” (p.1653, Col. Right, VI.A. ¶-1: the peak which has the biggest magnitude value indicates the frequency that is closest to the true frequency of the input signal).  

Claim 6. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the performing of the frequency transform includes: 
“performing a discrete transform with respect to each of the plurality of bases respectively having the predetermined phase on the selected one signal” (p.1651, Col. Left, B. ¶-2: The DCT should use real input to maintain relation so that the DCT exploits the fast computation property of the FFT).
Park does not teach that the frequency transform is performed on “the selected signal which is the result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
“performing fast Fourier transform (FFT) on the selected one signal, and performing a frequency transform on the selected signal which is the result of p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park employ such a feature of performing FFT on the selected signal prior to the performance of a frequency transform as taught in Shin for the advantage of “being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 7. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the performing of the frequency transform includes: 
“applying the predetermined phases to a basis for the selected one signal; and performing a discrete transform with respect to each of the pluratliy of bases respectively having the predetermined phase” (p.1653, Col. Right, VI. A. As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases).  

Claim 8. Park and Shin combined teaches all the limitations of claim 1.
Park further teaches that the performing of the frequency transform includes: 
“enhancing resolution of a heartbeat signal in a frequency spectrum obtained by performing discrete transform by multiplying the selected one signal by bases to which the predetermined phases are applied” (p.1655, Col. Right, last paragraph: As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases; and FIG.13: the equations shown in FIG.13 presents a discrete transformation by multiplying the signal by bases to which the phases are applied).  

Claim 9. Park teaches in FIG.14 “a method for measuring a heart rate in real time based on a continuous-wave radar” (Title: Polyphase-basis discrete cosine transform for real-time measurement of heart rate with CW Doppler radar), the method comprising: 
“performing fast Fourier transform (FFT) on one signal of an I signal or a Q signal for a received signal received through the continuous-wave radar” (Abstract: we measure HR using a 10.255-GHz continuous-wave Doppler radar; and p.1645, Col. Right, II.A., ¶-1: In-phase (I) and quadrature phase (Q) signal at the baseband can be represented as follows: Eq (1); p.1651, Col. Left, B, ¶-2: Therefore, we have to use a single channel, namely, we need to select wither I or Q signal; p.1651, Col. Right, after Eq(20): Therefore, if we take the variance of the filtered signal of each channel and select the channel that has the bigger variance, then we can minimize the null point problem by choosing the better channel; and FIG.14: Variance test and channel selection boxes; and p.1645, Col. Left, ¶-3: in both CSD and AD, HR is finally measured by a peak-search method after applying the fast Fourier transform (FFT));
“performing a frequency transform with respect to a plurality of bases on the one signal, each of the plurality of bases respectively having predetermined phases” (FIG.14: Take DCT with the basis; and p.1653, Col. Right, VI.A. ¶-1: To realize this, we newly proposed the PB-DCT…As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases); and 
“determining the heart rate based on a result of performing the frequency transform with respect to each of the plurality of bases” (FIG.14: the last box before end “HR measurement complete”; and p.1655, Col. Left, before Eq.(28): Finally the measured HR through the PB-DCT can be decided as follows: Eq.(28)).  

Park does not teach that the frequency transform is performed on “the selected signal which is a result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park employ such a feature of performing FFT on the selected signal prior to the performance of a frequency transform as taught in Shin for the advantage of “being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 10. Park and Shin combined teaches all the limitations of claim 9.
Park further teaches that the performing of the frequency transform includes: 
p.1651, Col. Left, B, ¶-2: Therefore, we have to use a single channel, namely, we need to select wither I or Q signal; p.1651, Col. Right, after Eq(20): Therefore, if we take the variance of the filtered signal of each channel and select the channel that has the bigger variance, then we can minimize the null point problem by choosing the better channel; and FIG.14: Variance test and channel selection boxes); and 
“performing a discrete transform with respect to each of the plurality of bases on the selected one signal” (FIG.14: Take DCT with the basis; and p.1653, Col. Right, VI.A. ¶-1: The realize this, we newly proposed the PB-DCT…As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel).  

Claim 11. Park and Shin combined teaches all the limitations of claim 10.
Park further teaches that the performing of the frequency transform includes: 
“performing zero-phase digital filtering one the I signal and the Q signal” (p.1651, Col. Left, B, ¶-1: To reduce the amount of computation and phase distortion of the digital filtering, zero-phase digital filtering with infinite duration impulse response (IIR) filters was used); 
“selecting the one signal by comparing magnitudes of the I signal and the Q signal which are a result of performing the zero-phase digital filtering” (FIG.14: the selection of I or Q channel is performed after the zero-phase filtering); and 
FIG.14: take DCT with the basis with respect to the signal from the I or the Q channel selected).  

Claim 12. Park and Shin combined teaches all the limitations of claim 10.
Park further teaches that the determining of the heart rate includes: 
“extracting magnitude responses of the frequency transform with respect to each of the plurality of bases; collecting maximum values of magnitude responses and collecting frequency information of the maximum value through peak searching in a predetermined heart rate range” (p.1653, Col. Right, VI.A. ¶-1: In FIG.11, if we compare the results in order of the magnitude of dominant peaks, we can recognize that the peak which has the biggest magnitude value; in FIG.9 and FIG.11, the peak is identified in a BPM range); and 
“determining, as the heart rate, a frequency with a largest value among the maximum values” (p.1653, Col. Right, VI.A. ¶-1: the peak which has the biggest magnitude value indicates the frequency that is closest to the true frequency of the input signal).  

Claim 13. Park and Shin combined teaches all the limitations of claim 10.
Park further teaches that the performing of the frequency transform includes: 
“performing a discrete transform with respect to each of the plurality of bases respectively having the predetermined phase on the selected one signal” (p.1651, Col. Left, B. ¶-2: The DCT should use real input to maintain relation so that the DCT exploits the fast computation property of the FFT).
Park does not teach that the frequency transform is performed on “the selected signal which is the result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
“performing fast Fourier transform (FFT) on the selected one signal, and performing a frequency transform on the selected signal which is the result of performing the FFT” (p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park employ such a feature of performing FFT on the selected signal prior to the being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 14. Park teaches in FIG.4 “a radar system” (FIG.4: block diagram and photographs of the X-band CW Doppler radar system), comprising: 
“a baseband receiving unit" (FIG.4: ADC/DAQ; and p.1649, Col. Left, ¶-1: for an analog-to-digital converter (ADC) and data acquisition (DAQ), Pico Technology PicoScope 4424 was used) configured to 
“remove a common mode direct current (DC) component and common mode noise from each of an I signal and a Q signal” (p.1649, Col. Right, Q-1: Thanks to the instrumentation amplifiers, we can also remove the common mode noise and amplify the I and Q signals); and 
“a signal processing unit” (FIG.4: Quadrature demodulator + Amplifiers + Filters) configured to 
“performing fast Fourier transform (FFT) on one signal of an I signal or a Q signal output from the baseband receiving unit” (p.1645, Col. Left, ¶-3: in both CSD and AD, HR is finally measured by a peak-search method after applying the fast Fourier transform (FFT));
“perform a frequency transform with respect to a plurality of bases on the one signal, each of the plurality of bases respectively having a predetermined phase” (FIG.14: Take DCT with the basis; and p.1653, Col. Right, VI.A. ¶-1: To realize this, we newly proposed the PB-DCT…As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases).  

Park does not teach that the frequency transform is performed on “the selected signal which is a result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
“performing fast Fourier transform (FFT) on the selected one signal, and performing a frequency transform on the selected signal which is a result of performing the FFT” (p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 15. Park and Shin combined teaches all the limitations of claim 14.
Park further teaches that the baseband receiving unit 
“removes the common mode DC component and the common mode noise by passing each of the I signal and the Q signal through an instrumentation amplifier” (p.1649, Col. Right, Q-1: Thanks to the instrumentation amplifiers, we can also remove the common mode noise and amplify the I and Q signals).  

Claim 16. Park and Shin combined teaches all the limitations of claim 14.
Park further teaches that the signal processing unit 
“selects the one signal by comparing magnitudes of the I signal and the Q signal” (p.1651, Col. Left, B, ¶-2: Therefore, we have to use a single channel, namely, we need to select wither I or Q signal; p.1651, Col. Right, after Eq(20): Therefore, if we take the variance of the filtered signal of each channel and select the channel that has the bigger variance, then we can minimize the null point problem by choosing the better channel; and FIG.14: Variance test and channel selection boxes); and 
FIG.14: Take DCT with the basis; and p.1653, Col. Right, VI.A. ¶-1: The realize this, we newly proposed the PB-DCT…As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel).  

Claim 17. Park and Shin combined teaches all the limitations of claim 14.
Park further teaches that the signal processing unit 
“performs zero-phase digital filtering on the I signal and the Q signal” (p.1651, Col. Left, B, ¶-1: To reduce the amount of computation and phase distortion of the digital filtering, zero-phase digital filtering with infinite duration impulse response (IIR) filters was used); 
“selects the one signal by comparing magnitudes of the I signal and the Q signal which are a result of performing the zero-phase digital filtering” (FIG.14: the selection of I or Q channel is performed after the zero-phase filtering); and 
“performs a discrete transform with respect to each of the plurality of bases on the selected one signal” (FIG.14: take DCT with the basis with respect to the signal from the I or the Q channel selected).  

Claim 18. Park and Shin combined teaches all the limitations of claim 14.
Park further teaches that the signal processing unit
“extracts magnitude responses of the frequency transform with respect to each of the plurality of bases; collects maximum values of magnitude responses and collects frequency information of the maximum values through peak searching in a p.1653, Col. Right, VI.A. ¶-1: In FIG.11, if we compare the results in order of the magnitude of dominant peaks, we can recognize that the peak which has the biggest magnitude value; in FIG.9 and FIG.11, the peak is identified in a BPM range); and 
“determines, as the heart rate, a frequency with a largest value among the maximum values” (p.1653, Col. Right, VI.A. ¶-1: the peak which has the biggest magnitude value indicates the frequency that is closest to the true frequency of the input signal).  

Claim 19. Park and Shin combined teaches all the limitations of claim 14.
Park further teaches that the signal processing unit 
“performs a discrete transform with respect to each of the plurality of bases respectively having the predetermined phase on the one signal” (p.1651, Col. Left, B. ¶-2: The DCT should use real input to maintain relation so that the DCT exploits the fast computation property of the FFT).
Park does not teach that the frequency transform is performed on “the selected signal which is the result of performing the FFT” (i.e., on “the fast-Fourier-transformed signal”). In other words, the FFT is performed on the selected one signal prior to the performance of the frequency transform.
However, in an analogous digital signal processing on cardiovascular-associated signals field of endeavor, Shin teaches
“performing fast Fourier transform (FFT) on the selected one signal, and performing a frequency transform on the selected signal which is the result of p.1148, Col. Right, 3.1. PPG signal conditioning: FIG.2 represents the frequency analysis of PPG using fast Fourier transform (FFT) of PPG during 0.25Hz respiration…Fig. 2(b) represents the low frequency components indicated by a dotted box of Fig. 2(a)…Low frequency component of PPG contains respiration effect and baseline movement, thus 0.5-10 Hz bandpass filter was used in signal conditioning. Because each PPG frequency components have high separability, discrete cosine transform (DCT) based filtering method was used for noise cancellation).
Hence, Shin teaches that, prior to the performance of DCT (i.e., the “frequency transform” as claimed), FFT was performed for signal analysis. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Park employ such a feature of performing FFT on the selected signal prior to the performance of a frequency transform as taught in Shin for the advantage of “being significantly more efficient, often reducing the computation time by hundreds with a more precise calculation”, which is the advantages of FFT well-known in the field of digital signal processing.

Claim 20. Park further teaches that the signal processing unit
“enhances resolution of a heartbeat signal in a frequency spectrum obtained by performing discrete transform by multiplying the one signal by bases to which the predetermined phases are applied” (p.1655, Col. Right, last paragraph: As described in FIGS. 13 and 14, the PB-DCT takes DCTs in parallel with bases that have different phases; and FIG.13: the equations shown in FIG.13 presents a discrete transformation by multiplying the signal by bases to which the phases are applied).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the claim amendment. In view of the claim amendment, Park is no longer being solely relied upon for teaching all the limitations. A new ground of rejection is now made to claims 1-20 under 35 U.S.C. 103 as being unpatentable over Park in view of Shin. 
In the new rejection, Park remains relied upon for the teaching of the claimed methods and system except for the particular order of the signal processing step in which the FFT is performed on the selected signal prior to the performance of the frequency transform. Park teaches that both FFT and DCT are performed on the signal, and Shin is replied upon to cure the deficiency of Park, for which Shin teaches that the FFT is performed on the signal followed by the performance of the DCT on the signal that has been fast-Fourier-transformed. 
Examiner further respectfully notes that the amendment has raised various indefiniteness issues. The objection to the specification is also raised for correcting grammatical errors. 
Based on the above considerations, claims 1-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793